IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37000

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 529
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 28, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTIN CHARLES BUCHANAN,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with
       three years determinate, for trafficking in marijuana, and five years, with two
       years determinate, for delivery of a controlled substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Elizabeth A. Koeckeritz, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and GRATTON, Judge

PER CURIAM
       Justin Charles Buchanan was convicted of trafficking in marijuana, Idaho Code § 37-
2732B(a)(1), and delivery of a controlled substance, I.C. § 37-2732(a).         The district court
imposed concurrent, unified sentences of fifteen years, with three years determinate, for
trafficking in marijuana, and five years, with two years determinate, for each of two counts of
delivery of a controlled substance.     Buchanan appeals, contending that the sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Buchanan’s judgment of conviction and sentences are affirmed.




                                                   2